DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	In adhering to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, the claims fall within statutory class of process, machine or manufacture. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. 
	With Step 1 being directed to a statutory category, 2019 PEG flowchart is directed to Step 2. Step 2 is a two prong inquiry. Prong one considers whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). In this case independent claims 1, 8, and 15 recite mental processes. Since the claims are directed toward a judicial exception, analysis flows to prong two. Prong two considers whether the judicial exception is integrated into a practical application. In this case, the judicial exception is not integrated into a practical application because the claim language merely describe steps of collecting data and fail to describe an improvement to the functioning of a computer or other technical field. For example, claim 1 recites 
	“detecting that a current state of the plurality of devices does not match the desired configuration 
	modifying the desired configuration of the VM to exclude the at least one device of the plurality of devices that is not present”

	These steps describe a mental process without reciting an application to an improvement. For example, claim 1 does not use the modified virtual machine configuration.  Independent claims 8 and 15 include similar language and are rejected for the same reasons.
	Since the claims are directed to the determined judicial exception, the analysis flows to Step 2B. Therein, the elements and combination of elements are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted here that the elements should be considered both individually and as an ordered combination. In this case, the process, machine and manufacture each at most comprise a system comprising one or more computers, one or more storage devices, and a non-transitory computer readable storage medium. Taken individually, each are generically recited and thus does not add significantly more to the respective limitations. Taken as an ordered combination, the limitations are directed to limitations referenced in Alice Corp. (also called the Mayo test) that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Additional limitations recited in the claimed invention include “detecting, by a computing device, a desired configuration of a virtual machine (VM) for a plurality of devices.”  Viewing these limitations individually, the “detecting” step is used only for data gathering and, v. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; - is recognized by the Courts as well-understood, routine and conventional activity in particular fields.  It is noted that this storing / retrieving information corresponds to the act of retrieving, modifying and storing the desired configuration of the claims. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Dependent claims 2-7, 9-14, and 16-20 do not cure the deficiencies of independent claims 1, 8, and 15 and are rejected for the same reasons.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 8 recites a “non-transitory computer readable medium;” however, it appears that applicant intends to claim something broader than a non-transitory storage medium (e.g. RAM, ROM, CD-ROM, disks, etc.), and cover signals, carrier waves and other forms of transmission media (Applicant’s Specification, [0020], a computer-usable or computer-readable, storage medium may be any tangible medium that can contain or store a program for use by or in connection with the instruction execution system, apparatus, or device). Signals are directed to a non-statutory subject matter.  Examiner suggests adding the word “non-transitory.”
Claims 9-14 do not cure the deficiencies of claim 8 and are rejected because of their dependency on claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (United States Patent Application Publication 2020/0241910) in view of Yan (United States Patent Application Publication 2015/0286494).
As per claim 1, Verma teaches the invention substantially as claimed including a method comprising: 
	detecting, by a computing device, a desired configuration of a virtual machine (VM) for a plurality of devices ([0032], "nested rack" or "nested virtual rack" refer to a set of one or more resources (e.g., physical resources, virtual resources, etc.) associated with one or more physical racks assigned to one or more SDDC containers included in an existing SDDC manager 
	detecting that a current state of the plurality of devices does not match the desired configuration of the VM for the plurality of devices ([0108], the nested rack controller 440 generates the nested rack 160 using ones of the identified candidate resources. The nested rack controller 440 may determine whether there are enough ones of the identified candidate resources to build the nested rack 160 …If the nested rack controller 440 determines that there are not enough resources, the nested rack controller 440 generates an alert indicative of insufficient resources to build the nested rack 160. For example, the alert may be transmitted to the user of the virtual server rack 160, an external computing system via the network 308 of FIG. 3, etc.; and [0130], If, at block 610, the NRM 158 determines that there are not enough resources to build a nested rack, then, at block 612, the NRM 158 generates an alert. For example, the nested rack controller 440 may generate an alert to a user, a computing device, etc., indicative of insufficient resources to generate the nested rack 160. In such examples, a user can modify the nested rack policy to broaden or loosen requirements to (potentially) obtain additional candidate resources responsive to the alert).


	
	However, Yan teaches, wherein the current state of the plurality of devices identifies that at least one device of the plurality of devices is not present ([0091], it is determined that the resource in the reserved resource pool is insufficient to meet the specification improvement requirements of all the to-be-adjusted virtual machines, virtual machine specification adjustment needs to be performed by using an adjustment resource preemption policy); and 
	modifying the desired configuration of the VM to exclude the at least one device of the plurality of devices that is not present ([0091], if it is determined that the resource in the reserved resource pool is insufficient to meet the specification improvement requirements of all the to-be-adjusted virtual machines, virtual machine specification adjustment needs to be performed by using an adjustment resource preemption policy. One adjustment resource preemption policy may be: adjusting the specification of the virtual machine by using the resource in the reserved resource pool according to the sequence of applying for the resource in the reserved resource pool by the at least two to-be-adjusted virtual machines, and the other adjustment resource preemption policy may be: adjusting the specification of the virtual machine by using the resource in the reserved resource pool according to the priority attributes of the at least two to-be-adjusted virtual machines).

Verma and Yan are analogous because they are each related to virtual machine ([0032], "nested rack" or "nested virtual rack" refer to a set of one or more resources (e.g., physical resources, virtual resources, etc.) associated with one or more physical racks assigned to one or more SDDC containers included in an existing SDDC manager to facilitate the operation of VMs; [0083], resource policy controller 410 to obtain or generate resource policies that facilitate an identification of candidate physical hardware resources to be allocated for nested rack generation. In some examples, the resource policy is a nested resource policy…the resource policy controller 410 can obtain a nested resource policy from a user that identifies one or more of the physical racks 102, 104, 106 of FIG. 1 to obtain candidate resources for nested rack generation; and [0108], the nested rack controller 440 generates the nested rack 160 using ones of the identified candidate resources. The nested rack controller 440 may determine whether there are enough ones of the identified candidate resources to build the nested rack 160).Yan teaches a method of virtual machine provisioning where a virtual machine configuration is adjusted based on the status of a computing grid (Abstract, a virtual machine specification adjustment method and apparatus, where the virtual machine specification adjustment method includes: acquiring running status information of a virtual machine; determining, according to the running status information of the virtual machine, whether the virtual machine is a to-be-adjusted virtual machine; and if the virtual machine is a to-be-adjusted virtual machine, adjusting a specification of the to-be-adjusted virtual machine by using a resource in a reserved resource pool). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Verma would be modified with the configuration adjustment mechanism taught by Yan in order provision a virtual machine when a desired configuration is unavailable (Verma, [0130], If, at block 610, the NRM 158 determines that there are not enough resources to build a nested rack, then, at block 612, the NRM 158 generates an alert. For example, the nested rack controller 440 may generate an alert to a user, a computing device, etc., indicative of insufficient resources to generate the nested rack 160. In such examples, a user can modify the nested rack policy to broaden or loosen requirements to (potentially) obtain additional candidate resources responsive to the alert). Therefore, it would have been obvious to combine the teachings of Verma and Yan.


As per claim 2, Yan teaches, further comprising launching the VM only after modifying the desired configuration of the VM to exclude the at least one device of the plurality of devices that is not present ([0091], if it is determined that the resource in the reserved resource pool is insufficient to meet the specification improvement requirements of all the to-be-adjusted virtual machines, virtual machine specification adjustment needs to be performed by using an adjustment resource preemption policy. One adjustment resource preemption policy may be: adjusting the specification of the virtual machine by using the resource in the reserved resource pool according to the sequence of applying for the resource in the reserved resource pool by the at least two to-be-adjusted virtual machine; and [0100], Adjust the specification of the to-be-adjusted virtual machine to the target specification by using a resource in a reserved resource pool). 

As per claim 3, Yan teaches, wherein the VM does not automatically launch on system startup ([0091], if it is determined that the resource in the reserved resource pool is insufficient to meet the specification improvement requirements of all the to-be-adjusted virtual 

As per claim 5, Verma teaches, wherein detecting the desired configuration of the VM includes identifying the plurality of devices by one or more first type of identifiers ([0054], the NRM 158 identifies candidate resources (e.g., candidate physical hardware resources) for allocation to the nested rack 160 based on a nested resource policy. In some examples, the nested resource policy indicates an architectural level of resources from which to generate a nested rack. For example, the nested resource policy may specify to obtain resources at the virtual environment level by identifying the first physical rack 102, the second physical rack 104, and the third physical rack 106 from which to obtain physical resources to generate the nested rack 160… the nested resource policy can specify to obtain resources at the physical rack level by identifying one or more hosts of the first physical rack 102, one or more hosts of the second physical rack 104, and/or one or more hosts of the third physical rack 106 to obtain physical resources from to generate the nested rack 160; [0095], the resource discoverer 420 implements means for identifying candidate resources for nested rack generation. In some examples, the identifying means identifies a resource to be processed. For example, the identifying means may identify the first physical rack 102 to be processed, the first server host node(0) 116 to be  The NRM 158 of the illustrated example of FIG. 4 includes the resource data aggregator 430 to obtain and/or determine resource data associated with hosts of the physical racks 102, 104, 106. In some examples, resource data corresponds to information included in an example nested rack resource pool table 500 as depicted in FIG. 5. Turning to FIG. 5, the resource data may include an example host identifier (ID) 502, an example host version 504, an example workload domain (WLD) identifier (ID) 506, an example utilization parameter 508, and/or an example capacity parameter 510).

As per claim 6, Verma teaches, further comprising mapping the plurality of devices identified by the one or more first type of identifiers to one or more second type of identifiers of the plurality of devices ([0097], FIG. 4 includes the resource data aggregator 430 to obtain and/or determine resource data associated with hosts of the physical racks 102, 104, 106. In some examples, resource data corresponds to information included in an example nested rack resource pool table 500 as depicted in FIG. 5. Turning to FIG. 5, the resource data may include an example host identifier (ID) 502, an example host version 504, an example workload domain (WLD) identifier (ID) 506, an example utilization parameter 508, and/or an example capacity parameter 510). 

As per claim 7, Verma teaches, wherein modifying the desired configuration of the VM to exclude the at least one device of the plurality of devices that is not present includes modifying the desired configuration of the VM by specifying the one or more second type of identifiers of the plurality of devices that are present ([0101], the nested rack reservation parameter 512 may have a value of TRUE or FALSE that is indicative of whether the server host node has been reserved. For example, a value of TRUE may correspond to the host ID R2N6 being allocated or, in some examples, being reserved for nested rack generation; and [0104], the second workload domain 156 requires additional hosts for expansion to fulfill a shortage of 256 GB of memory and 0.25 TB of storage, and the second server host node(7) 126 has a maximum capacity of 1 TB of memory and 5 TB of hybrid storage while having an average utilization of 0%. In such examples, the nested rack manager 158 can determine that the second server host node(7) 126 is a candidate for expanding the nested rack 160; and [0105], the resource data aggregator 430 identifies one of the server host nodes 116, 126, 136 and/or one of the physical racks 102, 104, 106 as having the highest value for the capacity parameter; and [0141], If, at block 706, the NRM 158 does not determine that the nested resource policy indicates identifying candidate resources at the physical rack level, control proceeds to block 710 to determine whether the nested resource policy indicates identifying candidate resources at the virtual environment level. For example, the resource policy controller 410 may determine that the nested resource policy indicates that candidate resources may be selected from more than one of the physical racks 102, 104, 106 of the virtual server rack 108. In such examples, the candidate resources can be obtained from one or more of the physical racks 102, 104, 106).

As per claim 8, this is the “computer readable storage medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used for the rejection of claim 1 is applicable to the instant claim.

As per claim 9, this claim is similar to claim 2 and is rejected for the same reasons.

As per claim 10, this claim is similar to claim 3 and is rejected for the same reasons.


As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons.

As per claim 13, this claim is similar to claim 6 and is rejected for the same reasons.

As per claim 14, this claim is similar to claim 7 and is rejected for the same reasons.

As per claim 15, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used for the rejection of claim 1 is applicable to the instant claim.

As per claim 16, this claim is similar to claim 2 and is rejected for the same reasons.

As per claim 17, this claim is similar to claim 3 and is rejected for the same reasons.

As per claim 19, this claim is similar to claim 5 and is rejected for the same reasons.

As per claim 20, Verma teaches, wherein the operations further comprise mapping the plurality of devices identified by the one or more first type of identifiers to one or more second type of identifiers of the plurality of devices ([0097], FIG. 4 includes the resource data aggregator 430 to obtain and/or determine resource data associated with hosts of the physical racks 102, 104, 106. In some examples, resource data corresponds to information included in an example nested rack resource pool table 500 as depicted in FIG. 5. Turning to FIG. 5, the resource data may include an example host identifier (ID) 502, an example host version 504, an and 
	wherein modifying the desired configuration of the VM to exclude the at least one device of the plurality of devices that is not present includes modifying the desired configuration of the VM by specifying the one or more second type of identifiers of the plurality of devices that are present ([0101], the nested rack reservation parameter 512 may have a value of TRUE or FALSE that is indicative of whether the server host node has been reserved. For example, a value of TRUE may correspond to the host ID R2N6 being allocated or, in some examples, being reserved for nested rack generation; and [0104], the second workload domain 156 requires additional hosts for expansion to fulfill a shortage of 256 GB of memory and 0.25 TB of storage, and the second server host node(7) 126 has a maximum capacity of 1 TB of memory and 5 TB of hybrid storage while having an average utilization of 0%. In such examples, the nested rack manager 158 can determine that the second server host node(7) 126 is a candidate for expanding the nested rack 160; and [0105], the resource data aggregator 430 identifies one of the server host nodes 116, 126, 136 and/or one of the physical racks 102, 104, 106 as having the highest value for the capacity parameter; and [0141], If, at block 706, the NRM 158 does not determine that the nested resource policy indicates identifying candidate resources at the physical rack level, control proceeds to block 710 to determine whether the nested resource policy indicates identifying candidate resources at the virtual environment level. For example, the resource policy controller 410 may determine that the nested resource policy indicates that candidate resources may be selected from more than one of the physical racks 102, 104, 106 of the virtual server rack 108. In such examples, the candidate resources can be obtained from one or more of the physical racks 102, 104, 106).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Verma-Yan as applied to claims 1, 8, and 15 and in further view of  Mullen et al.  (United States Patent Application Publication 2019/0391834).

As per claim 4, Mullen teaches, wherein the devices are pass-through devices ([0017], While virtual machine instances can generally provide a level of abstraction away from the hardware of an underlying physical device, this abstraction is not required…Other techniques that allow direct utilization of underlying hardware, such as hardware pass-through techniques, may be used).
	The combination of Verma-Yan and Mullen are analogous because they are each related to virtual machine provisioning. Verma teaches a method of provisioning virtualized computing resources based on a status of a computing grid. Yan teaches a method of virtual machine provisioning where a virtual machine configuration is adjusted based on the status of a computing grid.  Mullen teaches a method of virtual machine provisioning in a cloud-based system based on a virtual machine configuration ([0038], the sidecar configuration system 160 includes a virtual machine configuration unit 162, which may be invoked when the user submits code via the frontend 120 to determine a virtual machine configuration to use with the submitted code; and [0075], the worker manager 140 provisions a virtual machine instance to execute the task code. In some embodiments, the worker manager 140 configures the virtual machine instance in accordance with the sidecar configuration).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the combination of Verma-Yan would be modified with the pass-through 

As per claim 11, this claim is similar to claim 4 and is rejected for the same reasons. The same motivation used in the rejection of claim 4 is applicable to the instant claim.
As per claim 18, this claim is similar to claim 4 and is rejected for the same reasons. The same motivation used in the rejection of claim 4 is applicable to the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199